UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                  No. 95-60106
                                Summary Calendar


                               ROBERT L. BIGSBY,

                                                                   Plaintiff-Appellant,

            and "PAG" INCORPORATED; ADVERSELY AFFECTED USPS
                          RURAL CRAFT EMPLOYEES,

                                                                            Plaintiffs,


                                     VERSUS


      ANTHONY M. FRANK, Postmaster General; SEARS ROEBUCK AND
       COMPANY; CHARLES MERRITT, Director of Human Resources;
       WILHEMENIA L. HARRIS, Postmaster/Manager Tupelo MSC; DON
     CARTWRIGHT; EVELYN PRITCHARD, Safety/OWCP Specialist, Tupelo
       MSC; CATHY MAHARREY, Postmaster Ripely, MS; RICHARD B.
           HANKINS, Postmaster Ripely, MS; DANNY H. LINVILLE,
        Supervisor/Postmaster Relief Ripely, MS; LAWRENCE ADAMS,
          National Rural Letter Carriers Association, Committeeman

                                                                         Defendants,


         and UNITED STATES POSTAL SERVICE; NATIONAL RURAL LETTER
         CARRIERS' ASSOC.; MARVIN T. RUNYON, Postmaster General of the
                           United States on 07/06/92,

                                                               Defendants-Appellees.



                    Appeal from the United States District Court
                      For the Northern District of Mississippi
                                 (3:92CV013-D-D)
                                November 20, 1995


Before THORNBERRY, GARWOOD, and DeMOSS, Circuit Judges.

PER CURIAM:*

     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
          Appellant Robert Bigsby appeals the district court's dismissal of his employment

discrimination suit after a grant of summary judgment in favor of the defendants. We

affirm.

          Bigsby's suit arose from a pro se complaint filed on January 29, 1990, against the

Postmaster General, United States Postal Service ("USPS"), the National Rural Letter

Carrier's Association ("NRLCA"), and Sears, Roebuck and Co., alleging inter alia, that

defendants had engaged in extortion, bribery, contract fraud, mail fraud, and witness

tampering.       Bigsby filed amended complaints alleging additional allegations and

defendants.      His final, fourth amended complaint was filed by appointed counsel, 1
superseded all previously filed complaints, and named only the Postmaster General, the

USPS, and the NRLCA as defendants. This complaint alleged numerous instances of

employment discrimination based on religion (atheism), reprisal, age, sex, and handicap,

as well as breach of contract and breach of the duty of fair representation.

          The district court on December 6, 1994, granted the defendants' motions for

summary judgment and dismissed the suit with prejudice. In its memorandum opinion the

court discussed Bigsby's discrimination claims arising from his employment with USPS,

finding some claims were time-barred, some were subject to dismissal for failure to exhaust

administrative remedies, and others were moot. The court rejected Bigsby's remaining
claims on the merits and concluded that there existed no genuine issue of material fact as

to any of his allegations, and held the defendants entitled to judgment as a matter of law.

          This court conducts a de novo review of a district court's grant or denial of summary

judgment. Amburgey v. Corhart Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991).

Summary judgment is appropriate when, viewing the evidence in the light most favorable

the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
          1
        The district court twice appointed counsel for Bigsby, and
both attorneys received the court's permission to withdraw. Bigsby
is proceeding pro se on appeal.

                                                2
to the non-moving party, there is no genuine issue as to any material fact and the moving

party shows he is entitled to judgment as a matter of law. Ibid. FED. R. CIV. P. 56(e). If

the moving party meets the initial burden of showing there is no genuine issue, the burden

shifts to the opposing party to set forth specific facts showing the existence of a genuine

issue for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The nonmovant cannot

satisfy his summary judgment burden with conclusory allegations, unsubstantiated

assertions, or a mere scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (en banc). This Court may affirm a grant of summary judgment on any

grounds supported by the record. In re Jones, 966 F.2d 169, 172 (5th Cir. 1992).
       After thoroughly considering the record and all the arguments, we hold Bigsby has

presented no evidence to support his claims. The district court did not err in granting

summary judgment in favor of the defendants, and in dismissing this suit with prejudice.

       AFFIRMED.




                                            3